107 U.S. 319 (____)
ROTH
v.
EHMAN.
Supreme Court of United States.

Mr. Julius Rosenthal and Mr. A.M. Pence in support of the motion.
Mr. C.M. Harris in opposition thereto.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The only question in this case controverted below was whether Madelaine Roth, the plaintiff in error, was the widow of John George Roth, deceased, and that depended entirely on the validity of the decree of the Royal Matrimonial Court of Elwangen, in the Kingdom of Wurtemburg, annulling the marriage of the parties. The Supreme Court of Illinois decided in favor of the validity of the Wurtemburg decree, and consequently that she was not his widow and not entitled to dower in his estate, or to inheritance under the laws of Illinois. This presents no question of which we can take cognizance under sect. 709 of the Revised Statutes. No right, title, privilege, or immunity which could be claimed under the authority of the United States was involved, and the validity of no treaty or statute of, or any authority exercised under, the United States was drawn in question. Neither was there any statute or authority of the State relied on which was in conflict with the Constitution, treaties, or laws of the United States.
Motion granted.